Title: Military and Naval Appropriations, [31 January] 1797
From: Madison, James
To: 


[31 January 1797]

   
   The House went into a Committee of the Whole on a resolution calling for appropriations for the military and naval establishments in 1797. Gallatin (Pennsylvania) offered an amendment striking out naval appropriations until the House had decided to complete the building of the frigates already authorized by law (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 2049–53).


Mr. Madison said it was unusual and improper to make appropriations for any object before it was legalized; and if the object now in question, was not legalized, he agreed with the gentleman from Pennsylvania (Mr. Gallatin) that however certain it might be that the law would pass; before it did pass, it was not right to appropriate for that object. The law should first be before them. As he saw no evil which could arise from letting the business lie over for a few days until the subject of the frigates had been determined upon, he should be in favour of the motion for striking out. Not meaning by this vote, to declare his unwillingness to vote for the sum necessary for completing the frigates, when that question should come before them.
